Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance. 
As given rejection in the prior Office Action, the prior art of records teach most of the claimed subject matter of the claimed invention except for the newly introduced features as recited in each independent claims 1, 9 and 14. That is, the prior art of records fail to teach “generating a graphical user interface (GUI) layout associated with the purchase order, the GUI layout including a graphical workflow frame dimensioned to present a predicted amount of graphical representations associated with the workflow including an amount of graphical representations that may be added to the workflow to fulfill the purchase order, and a detailed information frame, wherein the predicted amount of graphical representations associated with the workflow is determined based on an attribute of the purchase order”. Further prior art searches were made on11/3/2021 but failed to produce any relevant results.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

CONCLUSION

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130145300 A1 is directed to Workflow-Based Delivery Management Methods and Systems. An exemplary method includes a delivery management system 1) receiving data representative of an order to deliver a network circuit-based product to a customer, 2) tracking completion statuses of each of a plurality of workflow steps associated with the delivery of the network circuit-based product and each of a plurality of milestones each representing a distinct 

5.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173